249 S.W.3d 234 (2008)
Kenneth BRIDGES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89971.
Missouri Court of Appeals, Eastern District, Division Five.
April 1, 2008.
Michael Gross, Michael Gross, St. Louis, MO, for appellant.
Shaun Mackelprang, Joshua N. Corman, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., NANNETTE A. BAKER, J., and JOSEPH J. SIMEONE, SR., J.

ORDER
PER CURIAM.
Kenneth Bridges ("Movant") appeals from a judgment of the Circuit Court of St. Charles County denying his motion to vacate sentence under Rule 29.15. On appeal, Bridges claims that the motion court erred in denying his claims that trial counsel was ineffective for failing to call Kenneth Lee as a witness and failing to discover Terry Pohlmann as a witness.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).